         Case 2:19-cv-00932-JDW Document 31 Filed 06/22/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA



 BRAD RUSH, as Administrator of the                Case No. 2:19-cv-00932-JDW
 Estate of Jeffrey Dennis, Deceased,

                Plaintiff

        v.

 THE CITY OF PHILADELPHIA, et al.,

                Defendants


                                             ORDER

       AND NOW, this 22nd day of June 2020, upon consideration of Plaintiff’s Motion to

Amend the Complaint and For Remand to the Court of Common Pleas of Philadelphia County

(ECF No. 23), the responses thereto (ECF Nos. 24-25), and following a video hearing with the

Parties, and for the reasons stated in the accompanying memorandum, it is hereby ORDERED

that the Motion is DENIED.

       It Is FURTHER ORDERED that, if Plaintiff intends to dismiss his claims against the City

of Philadelphia, he shall do so within seven days by filing a motion or stipulation pursuant to Fed.

R. Civ. P. 41(a).

                                                     BY THE COURT:


                                                     /s/ Joshua D. Wolson
                                                     JOSHUA D. WOLSON, J.
